ON REHEARING
Fuller’s appointed counsel has filed a motion to reconsider on the ground that our opinion in this cause failed to rule on points of error raised in Fuller’s pro se brief. We deem the motion to reconsider to be a motion for rehearing and will consider it as such.
Fuller has been represented throughout this cause by counsel. His counsel filed what was titled an Anders brief, but it did not meet the requirements of an Anders brief, so the Court considered it fully as a brief on the merits. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because this is not a proper Anders appeal, Fuller is not entitled to hybrid representation. Nevertheless, we have considered his pro se brief in the interest of justice and rule on it as follows.
Fuller’s pro se brief makes three general points: the failure of this Court to “investigate” his appeal; his alleged mental incompetence; and the alleged ineffectiveness of his court-appointed counsel. We overrule these contentions.
Contrary to Fuller’s assertions, this Court has thoroughly considered his appeal and have issued our rulings on all points that have been properly raised. The issue of competency has been fully considered and determined, as shown by our previous opinions in this case. As for the alleged ineffective assistance of eoun-*446sel, Fuller has not shown facts in the record that reveal any deficient performance by his counsel. His pro se brief on this issue is inadequate because its allegations are not supported by the record, and indeed are mostly outside the record. These allegations of ineffective assistance can best be raised in an application for habeas corpus.
The motion for rehearing is overruled.